Case 1:19-cr-00582-AKH Document 75

Federal Defenders
OF NEW YORK, INC.

Filed 04/27/21 Page1of1

Southern District
52 Duane Street-10th Floor, New York, NY 10007
Tel: (212) 417-8700 Fax: (212) 571-0392

 

David E. Patron
Executive Director

April 26, 2021

VIA ECF

The Honorable Alvin K. Hellerstein
United States District Judge
United States District Court
Southern District of New York

500 Pearl Street

New York, New York 10007

Re:

Dear Judge Hellerstein:

Seuthera Distriet of New York
Jennifer L. Brown
Auomvy-in-Charge

United States v. Rashaun Trice et al., 19 CR 582 (AKH)

With the consent of the government, I write to request an adjournment of Mr.
Trice’s sentencing, currently scheduled for Friday, April 30. I am currently on
trial before Judge Schofield and need the additional time to effectively prepare a
submission on behalf of Mr. Trice in advance of his sentencing.

Thank you for your consideration of this matter.

cc:

AUSA Ni Qian (via ECF)

Respectfully submitted,

/s/Julia Gatto

Julia L. Gatto

Assistant Federal Defender
(212) 417-8750

f

\ZK WA rf Ay ( Lf seat Gd stu PAG
th ( / A af an” fy
he, 2 Yura G 2OCf AI 10. Mh aH

 
